AO 2458 (Rev 09/19)    Judgment in a Criminal Case   (form modified withm District on Sept 30, 20 I 9)
                       Sheet I



                                           UNITED STATES DISTRICT COURT .
                                                                                                                                 iI
                                                         Southern District of New York
                                                                                                                                 I
                                                                              )                                                  I              .
             UNITED STATES OF AMERICA                                         )        JUDGMENT IN A CRIMINAL ~ASE
                                  V.                                          )                                                  !
                                                                                                                     '           !
                         Andrew Joseph
                                                                              )
                                                                                       Case Number: 1: 20 CR 675-02 (CM)
                                                                              )                                                  t
                                                                              )                                                  t
                                                                                       USMNumber: 88138-054
                                                                              )
                                                                              )         John£Meringolo
                                                                               )     · Defendant's Attorney
THE DEFENDANT:                                                                                                                    't
                                                                                                                                  I
Ill pleaded guilty to count(s)         1                             -- ----- ----
                                                                                                                                  $
                                                                                                               - - - - - ~ ____,____                --   --·   .

D pleaded nolo contendere to count(s)
                                                                                                                      .
                                                                                                                                  II
   which was accepted by the court.
                                                                                                                                  !
D was found guilty on count(s)                                                                                - - · - - __
                                                                                                                         t -                   --- --- ---
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:                                                                                •

Title & Section                   Nature of Offense                                                              Offense EndL

21 USC846, 841 (b)(1 )(C)         Narcotics Conspiracy                                                           6/30/2020



                                                                                                                                      I
                                                                                                                                      '!
       The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.
                                                                              __
                                                                                                                                      .
                                                                                7 _ _ of this judgment. The s~mtence {s imposed pursuant to


D The defendant has been found not guilty on count(s)              ________________                                      ,   _ __L___ _ _ __




D Count(s)      _ _ _ _ _ _ _ _ _ _ _ _ _ D is                        Dare dismissed on the motion of the United States.!

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any cbange of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If1orderecl to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.                          !
                                                                              D," oflmpositmo      ofJ'k_l-~    5/4/2021




                                                                              Signature of Judge




                      USDC       ~,Pf~Y
                                                                                                                             : i
                                                                             _ _ _ _ _C_o_l_le_e_n_M_cM~hon, District Ciurt Judge_
                      DOCUMENT                                                Name and Title of Judge                                      I
                      EUitTI3-0~l~ALLY FIL'I:D                                                                                             '
                                                                                                                 51412021                  I

                      '.'.~~~:;,Jl~[D:          sJJt_l:"-                     Date
AO 245B (Rev. 09/19) Judgment in Crimmal Case
                     Sheet 2 - Imprisonment


 DEFENDANT: Andrew Joseph
 CASE NUMBER: 1: 20 CR 675-02 (CM)
                                                                                                         . 1-:-
                                                                                                  Judgment - Page !            2 '   of   _   __L



                                                                                                                    1
                                                          IMPRISONMENT                                              I.
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for!
 ~~~                                                                                                                I
                                                            TIME SERVED.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.      on

           D as notified by the United States Marshal.
                                                                                                                      .i
      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisont
           D before2p.m.on           _____                    ___                                                     iI
                                                                                                                        I
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at                                   _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MATHAL


                                                                         By---·                                 _   __,_I- - - - - - - -            -- - -
                                                                                             DEPUTY UNITED STATES MARSHAL

                                                                                                                           I
AO 2458 (Rev. 09/19)   Judgment in a Cnminal Case
                       Sheet 3 - Supervised Release

                                                                                                       Judgment-Pagt ___)_,_ of         7
 DEFENDANT: Andrew Joseph                                                                                   I       •

 CASE NUMBER: 1: 20 CR 675-02 (CM)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                              FIVE (5) YEARS.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.                                                          !
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.                        i
             D The above d~ug testing condition is suspended, based on the court's determination that you           i
                 pose a low nsk of future substance abuse. (check if applicable)                                      !
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a s~ntence of
         restitution. (check if applicable)                                                                           :
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifappltcable)        :
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 tJ.s.d § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in t~e location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)                I
7.    D You must participate in an approved program for domestic violence. (check if applicable)                      i


You must comply with the standard conditions that have been adopted by this court as well as with any other condi~ions on the attached
page.                                                                                                               I
AO 2458 (Rev 09/19)   Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                 Judgment-Page     __4+--_
                                                                                                                      I
                                                                                                                           'Of         _ _ _ 7__ . -
DEFENDANT: Andrew Joseph                                                                                                 i
CASE NUMBER: 1: 20 CR 675-02 (CM)                                                                                        I
                                      STANDARD CONDITIONS OF SUPERVISION '                                               li
As part of your supervised release, you must comply with the following standard conditions of supervision. Toes conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.I

1.   You must report to the probation office in the federal judicial district where you are authorized to reside wit~in 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office /or within a different time

2.  fraftme:
    A        · · IIy reportmg
         er mitla          · to th e pro b at10n
                                             · o ffiIce, you WI·11 receive
                                                                       · mstruct10ns
                                                                           ·    ·    tirom t h e court or t h e pro b at10n
                                                                                                                        · olffi1cer a·b out h ow an d
    when you must report to the probation officer, and you must report to the probation officer as instructed.            !        '
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first ge~ing permission from the
    court or the probation officer.                                                                                         1
4.  You must answer truthfully the questions asked by your probation officer.                                               ;
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything pbout your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probttion officer within 72
    hours of becoming aware ofa change or expected change.                                                         "        1
                                                                                                                                     •
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.                  ;        :
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the propation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your positioq or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the propation officer at least 10


8.
    aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know. omeone has been
                                                                                                                             t
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming


    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.                                                                                                       I
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within        7f     hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., ,anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such ~s nunchakus,or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human souroe or informant without
    first getting the permission of the court.                                                                               !
12. You must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                             i
U.S. Probation Office Use Only                                                                                                i
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probati9n and Supervised
Release Conditions, available at: www.uscourts.gov.                                                               f
                                                                                                                  I
                                                                                                                              It

Defendant's Signature         _______                            ___________                                Date   ------"!_________
                                                                                                                              II
                                                                                                                              '
AO 245B (Rev. 09/19)   Judgment ma Criminal Case
                       Sheet 3B - Supervised Release
                                                                                                             5__ of _ _7__ _
                                                                                             Judgment-Page _ _
DEFENDANT: Andrew Joseph
CASE NUMBER: 1: 20 CR 675-02 (CM)

                                     ADDITIONAL SUPERVISED RELEASE TERMS
 The Court recommends that the defendant be supervised in the district of residence. In addition to th standard conditions,
 the following special conditions apply:
   Defendant will serve the first Twelve (12) Months of supervised release on "Location Monitoring." Th Location Monitoring
 program may include electronic monitoring or voice identification monitoring. During the period of Loe tion Monitoring,
 defendant will remain in his residence, except for employment and other activities, as approved by th Probation
 Department. Defendant will maintain a telephone at his place of residence without call forwarding, a odem, caller ID, or
 call waiting for the period of Location Monitoring--portable cordless telephones are not permitted. The!defendant shall pay
 the cost of the Location Monitoring program on a self-payment or copayment basis, as directed by the Probation
 Department.
   The defendant is to participate in programs approved by the United States Probation Office for ( 1) su stance abuse,
 which program will include extensive drug testing to determine whether the defendant has reverted to he use of drugs and
                                                                                                         1
 alcohol, and (2) mental health treatment. Defendant is to continue taking any prescribed psychiatric ~ edication, unless
 otherwise directed not to by a mental health professional. The Court authorizes the release of availab e evaluations and
 reports (including the Presentence Investigation Report) to the substance abuse and mental health pr viders, as approved
 by the Probation Department. The defendant will be required to contribute to the cost of the substance abus~ and mental
 health treatment services, in the amount to be determined by the Probation Officer, based on ability to !pay or availability of
 third-party payment.
  Defendant shall submit his person, and any property, residence, vehicle, papers, computer, other ete1ronic
 communication, data storage devices, cloud storage or media, and effects to a search by any United ~tates Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the perJon being
 supervised. Failure to submit to a search may be grounds for revocation of release. Defendant shall w rn any other
 occupants that the premises may be subject to searches pursuant to this condition. Any search shall b conducted at a
 reasonable time and in a reasonable manner.
  AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties

                                                                                                          Judgment - Page        6       of    7
   DEFENDANT: Andrew Joseph
   CASE NUMBER: 1: 20 CR 675-02 (CM)
                                                   CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment               Restitution                                     AVAA Assessment*               JVT A Assessment**
   TOTALS           $    100.00               $                          $                    $                             $



  •    The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Care (AO 245C) will be
       entered after such determination.

. D The defendant must make restitution (including community restitution) to the following payees in the amounTisted below:


                                                                                                                             j
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, uqless specified otherwise in
       the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfe'deral victims must be paid
       before the Umted States 1s paid.

  Name of Payee                                                  Total Loss***                Restitution Ordered           P iorit or Percenta e




  TOTALS                              $                           0.00          $                       0.00
                                                                                    ----------

  •     Restitution amount ordered pursuant to plea agreement $

  •     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution ~r fine is.laid in full 1:iefore .the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment opt10ns on ~heet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).                                              ·

  •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the             D fine      D restitution.
        D the interest requirement for the           D    fine    D restitution is modified as follows:                      j
  * Amy, Vicky and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.                                        1
  ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                 .,                                .
  *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title          18 fo Ioffenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment m a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                J,dgm<ot -   Pag1 _7_       of _ _   7__
 DEFENDANT: Andrew Joseph
 CASE NUMBER: 1: 20 CR 675-02 (CM)

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows

 A     fl)   Lump sum payment of$ __jQ0,00 __                    -
                                                                     due immediately, balance due


             •     not later than                                        , or
                                                                                   •
             •     in accordance with
                                         •    C,
                                                    •       D,
                                                                     •    E, or         F below; or
                                                                                                                       '
 B     •      Payment to begin immediately (may be combined with                  DC,        D D,or       D F below); or

 C     D      Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                over a period of
             . - ·--     _ (e g, months or years), to commence                          (e.g., 30 or 60 days) after the date ofthi judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a eriod of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from i prisonment to a
              term of supervision; or                                                                                          J
 E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days, after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to ay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monet ry penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal B reau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.
                                                                                                                                        '
 The defendant shall receive cmlit fo, all payments prnvlously made towaro any cdmlnal monetsry penalties impo rd.



 D     Joint and Several                                                                                                        j'
       Case Number
       Defendant and Co-Defendant Names
       (including defendant number)                              Total Amount
                                                                                               Joint and Several
                                                                                                    Amount                       !
                                                                                                                              C rresponding Payee,
                                                                                                                                  if appropriate

                                                                                                                                 II
 •     The defendant shall pay the cost of prosecution.                                                                          !
 •     The defendant shall pay the following court cost(s):
                                                                                                                                 I
 •     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) ~estitution interest, (4 A V,AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, I cludmg cost of
 prosecution and court costs.                                                                                                   ,
